Case 1:19-cv-03722-DDD-STV Document 39 Filed 09/03/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                       MAGISTRATE JUDGE SCOTT T. VARHOLAK

  Civil Action:19-cv-03722-STV                      FTR - Reporter Deck - Courtroom A402
  Date: September 3, 2020                           Courtroom Deputy: Monique Ortiz

  Parties:                                          Counsel:


  JEHRONE D. FALLS                                  Pro Se

         Plaintiff,

   v.


  CITY OF AURORA                                    Charles Piekarski, Julia Bannon
  DUSTIN PETERSON                                   Ann Smith
  ZACHARY PLOCH
  JEREMY MCELROY
  CHRISTOPHER C. ELLIS
  JASON ROSENBLATT
  JONAS A. SPITZER


         Defendant.


                         COURTROOM MINUTES/MINUTE ORDER

  TELEPHONIC MOTION HEARING
  Court in session: 1:06 p.m.
  Court calls case. Appearance of counsel.

  This matter is before the Court on Defendants’ Joint Motion for Stay of Proceedings and
  to Vacate the Scheduling Conference Pending Ruling on Motions to Dismiss [Doc. No. 31,
  filed 8/3/2020].

  Statements by the Court regarding Plaintiff’s lack of participation in this case.

  For the reasons as stated on the record it is:
Case 1:19-cv-03722-DDD-STV Document 39 Filed 09/03/20 USDC Colorado Page 2 of 2




  ORDERED:           Defendants’ Joint Motion for Stay of Proceedings and to Vacate the
                     Scheduling Conference Pending Ruling on Motions to Dismiss [Doc.
                     No. 31] is GRANTED.

                     A Status Conference is set for October 1, 2020 at 11:15 a.m. Parties
                     shall call (888-808-6929) and enter Access Code: 2805116# when
                     prompted, at the given date and time. Plaintiff’s failure to
                     participate in the hearing will result in a recommendation that
                     this case be dismissed for failure to prosecute.




  HEARING CONCLUDED.
  Court in recess: 1:10 p.m.
  Time In Court:   00:04

  To order a transcript of this proceeding, contact Patterson Transcription Company at
  (303)755-4536 OR AB Litigation Services at (303)629-8534.
